       Case 2:19-cv-00869-GMN-BNW Document 47
                                           46 Filed 04/06/21
                                                    04/02/21 Page 1 of 2
                                                                       3




 1   ANDREW A. BAO, ESQ.
 2   Nevada Bar No. 10508
     WOLFE & WYMAN LLP
 3   6757 Spencer Street
     Las Vegas, NV 89119
 4   Telephone: (702) 476-0100
     Facsimile: (702) 476-0101
 5
     aabao@wolfewyman.com
 6
     Attorneys for Defendant
 7   CMG MORTGAGE, INC. D/B/A CMG FINANCIAL

 8                                    UNITED STATES DISTRICT COURT

 9                                           DISTRICT OF NEVADA

10

11     JEFFREY K. ENGLER and KATHERINE M.                      Case No. 2:19-cv-00869-GMN-BNW
       SENNES-ENGLER,
12                                                             STATUS REPORT
                                Plaintiff,
13

14                v.

15     CMG MORTGAGE, INC. D/B/A CMG
       FINANCIAL,
16
                                Defendant.
17

18
19

20               Plaintiffs JEFFREY K. ENGLER and KATHERINE M. SENNES-ENGLER (“Plaintiffs”)
21   and Defendant CMG MORTGAGE, INC. D/B/A CMG FINANCIAL (“Defendant”) by and
22   through their respective counsel of record, hereby file this Joint Status Report in response to the
23   Court’s March 8, 2021 order (ECF No. 45).
24               Since the last status report was filed, CMG has corrected many of the issues related to the
25   loan amount owed. Although the most current loan statement is not yet accurate, several erroneous
26   amounts have been removed from the account. While the current loan statement still does not
27   reflect the correct amount owed, additional accounting should resolve these issues along with
28
                                                          1

     3894560.1
       Case 2:19-cv-00869-GMN-BNW Document 47
                                           46 Filed 04/06/21
                                                    04/02/21 Page 2 of 2
                                                                       3




 1   application of Plaintiffs’ March 2021 loan payment. CMG continues to work through and waive
 2   any required erroneous amounts reflected on the loan statements, and counsel continue to
 3   collectively work through the issues and are getting closer to resolving.
 4               CMG counsel thus is reluctantly requesting another extension until May 3, 2021 to file the
 5   dismissal in hopes that the May loan statement will reflect the amounts agreeable to both parties.
 6   Should the court request any additional specific information regarding the issues faced in
 7   restructuring the loan amounts, CMG counsel is willing to provide specifics in camera or via
 8   another status report prior to that date.
 9               CMG counsel was unable to obtain authorization to use Plaintiffs’ counsel signature on this
10   report. CMG counsel will follow up with Plaintiffs’ counsel early next week and counsel will
11   collectively advise the court if any further supplements to this report are needed.
12               IT IS SO STIPULATED.
13
      DATED: April 2, 2021                              DATED:
14

15    WOLFE & WYMAN LLP                                 FREEDOM LAW FIRM, LLC

16
      By: /s/ Andrew A. Bao                             By:
17        ANDREW A. BAO, ESQ.                                 GEORGE HAINES, ESQ.
          Nevada Bar No.: 10508                               Nevada Bar No.: 9411
18
          6757 Spencer Street                                 8985 S. Eastern Ave., Suite 350
19        Las Vegas, NV 89119                                 Henderson, NV 89123
          Attorneys for Defendant                             Attorney for Plaintiffs
20        CMG MORTGAGE, INC. D/B/A CMG                        JEFFREY K. ENGLER AND KATHERINE M.
          FINANCIAL                                           SENNES-ENGLER
21
                                                 ORDER
22

23   IT IS ORDERED that the parties' stipulation is GRANTED. By May 3, 2021, the parties
     must file either dismissal documents or an additional joint status report concerning the
24   status of settlement.                          IT IS SO ORDERED
25                                                            DATED: 10:09 am, April 06, 2021
26
27
                                                              BRENDA WEKSLER
28                                                            UNITED STATES MAGISTRATE JUDGE
                                                          2

     3894560.1
